Citation Nr: 1114282	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-49 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from a January 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran initially requested a hearing before a Decision Review Officer.  However, he later withdrew this request.  See December 2010 statement.

The issue of entitlement to non-service connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes mellitus was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, and attempted to verify the nature of his Vietnam service in relation to herbicide exposure.  No examination is necessary to decide this claim as there is adequate evidence to decide it, i.e. evidence regarding the Veteran's claimed exposure to herbicides during his service aboard the USS Cochrane.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (including diabetes mellitus) may be presumptively service connected if manifested to a compensable degree in the first post-service year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases (to include type 2 diabetes mellitus) may be service-connected on a presumptive basis if manifested in a veteran who was exposed to herbicides (Agent Orange) in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent (to include Agent Orange), unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam includes service in the waters offshore, inland ("brown water") waterways or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a veteran have set "foot-on-land" in Vietnam), cert. denied 129 S. Ct. 1002 (2009).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 shows that from January 1966 to September 1969, he served in the U.S. Navy, that he was awarded the National Defense Service Medal, the Vietnam Service Medal and the Vietnam Campaign Medal with device, and that his last duty station was U.S.S. Cochrane (DDG-21).  His service treatment records are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus.

In March 2009 the RO submitted a Personnel Information Exchange System (PIES) request to the Service Department for documents showing exposure to herbicides.  Later that month, the RO received a response indicating that there were "no records of exposure to herbicides."  

In a March 2009 statement the Veteran stated that during 3 tours of duty aboard the U.S.S. Cochrane he was repeatedly exposed to Agent Orange.  He noted that he primarily worked in the boiler room aboard ship and that he was stationed very close to the shores of Vietnam.  He related that often winds would carry Agent Orange back to the ship and that the water he drank, showered in and cooked with was contaminated by Agent Orange.  He stated that he spent a considerable amount of time "off the DMZ."  He reiterated his contentions elsewhere in the record. 

Along with his statement, he attached an internet article regarding the activities of the U.S.S. Cochrane that covered the time he served aboard ship.  A review of the article fails to disclose any history of the ship docking in Vietnam or traveling in the inshore waterways thereof, i.e. "brown water."  The article notes that the ship served in support of U.S. Forces in Vietnam, but does not note any contamination of the ship with herbicides, including Agent Orange.  The article also discloses that during the Veteran's service the U.S.S. Cochrane deployed 2 times for support operations of the coast of Vietnam, particularly from July to December 1966, and February 1968. 

An April 2004 VA diabetes clinic note documents that labs then revealed that the Veteran had diabetes.  He was then started on medication for this condition.  He was encouraged to eat less and lose weight.  Subsequent VA records note similar impressions and that the Veteran was encouraged to lose weight to manage his diabetes.

In December 2007 the RO made another PIES request, this time to attempt verification of any dates that the Veteran served in Vietnam.  In response, the Service Department indicated that it was unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  It did note that the Veteran served aboard the U.S.S. Cochrane, which was in the official waters of the Republic of Vietnam from August 12, 1966, to November 23, 1966, and February 19, 1968, to August 13, 1968.  

Of record is a November 2010 report from the Defense Personnel Records Information Retrieval system (DPRIS).  This report outlines the U.S.S. Cochrane's 1966 and 1968 command histories and that the histories do not document that the ship docked, transited inland waterways or that its personnel stepped foot in the Republic of Vietnam.  

At the outset, it is noteworthy that service personnel records show that the Veteran served aboard a ship (the U.S.S. Cochrane) in the official waters of the Republic of Vietnam during the Vietnam Era.  However, the evidence of record establishes only that the U.S.S. Cochrane served in "blue waters" off the shore of Vietnam.  It is not shown that the ship docked or served in the inland waterways of Vietnam or that the Veteran's service involved duty or visitation in the Republic of Vietnam.  It only establishes entitlement to the National Defense Service Medal, the Vietnam Service Medal and the Vietnam Campaign Medal.  Therefore, the evidence of record does not establish that the Veteran's ship operated in inland waterways or docked in Vietnam and he may not be afforded the presumption of exposure to herbicides on this basis.  

His service personnel records show that he was awarded the Vietnam Service Medal, Vietnam Campaign Medal and National Defense Service Medal.  The Vietnam Service Medal was awarded to service members who served "in Vietnam and the contiguous waters or airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam."  The Vietnam Campaign Medal was awarded to service members that served for 6 months  in South Vietnam, but also those who served outside the geographical limits of Vietnam.  The National Defense Service Medal was awarded for honorable active service from January 1, 1961, to August 14, 1974.  Thus, the award of such medals is not of itself necessarily indicative of service on land in Vietnam.  See Manual of Military Decorations and Awards, (Department of Defense Manual 1348.33-M, September 1996).  Further, the Veteran does not contend that he set foot in Vietnam and the Service Department responses indicate that the evidence was insufficient to establish that the Veteran had service in Vietnam or exposure to herbicides.

In light of the above, the Veteran's claim seeking service connection for diabetes mellitus is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, and to substantiate the claim he must present credible and competent supporting evidence both that he was exposed to herbicides, and that such exposure caused his diabetes.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran has not provided any credible evidence that he was exposed herbicides.  As to his generalized accounts that the U.S.S. Cochrane was in such close proximity to the shoreline that herbicides made their way to his ship, the Board finds that such assertion so speculative on its face as to not constitute credible evidence of herbicide exposure in service.  

Furthermore, the Veteran's diabetes was not manifested in service or in his first post-service year.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112 is not warranted.

To establish service connection for his diabetes mellitus under these circumstances, the Veteran must show that the disease is somehow otherwise related to his active service.  VA outpatient treatment records note the diagnosis and treatment of diabetes mellitus, but there is nothing in the record to suggest the disease is/or may be related to the Veteran's service.  He has not submitted any competent evidence to such effect.  Indeed he appears to relying entirely on an Agent Orange presumptive theory of entitlement.  Absent any credible evidence of herbicide exposure in service, or competent evidence otherwise suggesting a link between the Veteran's diabetes mellitus and his service, service connection for such disability is not warranted.

The preponderance of the evidence is against the Veteran's claim. Therefore, the benefit-of-the-doubt rule does not apply; the claim must be denied.  Gilbert, supra.

The Board also notes that in February 2011 the RO associated a Joint Services Records Research Center (JSRRC) memorandum noting that its research did not indicate that the Veteran was exposed to herbicides.  The Veteran has not waived initial RO consideration of this memorandum and the RO did not issue a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 20.1304 (c) (2010).  After reviewing memorandum, the Board notes that it is duplicative of other evidence of record, particularly the aforementioned PIES response.  Accordingly, there is no need to refer the evidence to the RO for issuance of a SSOC.  38 C.F.R. § 19.31 (2010).  Such action would only needlessly delay adjudication of the appellant's claim.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for diabetes mellitus as due to herbicide exposure is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


